Ketcham, S.
is a motion to vacate a decree on the ground that the surrogate had no power to make the same or the findings upon which it was based.
The former surrogate/ after a trial, rendered a decision and, when his term o-f office expired, had not made proposed findings and decree, which were presented by one of the parties for his signature. These findings and decree were left uncompleted and unsigned when the surrogate’s term of office expired and. have since been signed by his successor.
The act sought to be vacated was required of the present surrogate by section 2481 of the 'Code, subdivisions 8 and 9, and the motion must be denied.
Motion denied.